Citation Nr: 1046631	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-39 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot pains, 
to include undiagnosed illness manifested by bilateral foot 
pains.

2.  Entitlement to service connection for a low back disability, 
claimed secondary to a bilateral foot disability, or 
alternatively, to include undiagnosed illness manifested by low 
back pains.

3.  Entitlement to service connection for a shoulder disability, 
claimed secondary to a low back disability, or alternatively, to 
include undiagnosed illness manifested by shoulder pains.

4.  Entitlement to service connection for a neuropsychiatric 
disability, claimed as depression, claimed secondary to any 
service-connected disability, or alternatively, to include 
undiagnosed illness manifested by neuropsychological symptoms.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and 
from June to November 1991.  He also performed active duty for 
training and inactive duty training with Reserve components at 
various times.  He served in Southwest Asia from June to October 
1991.  

This matter arises to the Board of Veterans' Appeals (Board) from 
a June 2004-issued rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
that denied service connection for a bilateral foot disability, 
for a low back disability claimed secondary to the foot 
disability, for a shoulder disability claimed secondary to a low 
back disability, and for an acquired psychiatric disability, 
claimed as depression, claimed secondary to pain.

As will be explained below, because the Veteran is a Persian Gulf 
War veteran, VA must consider potential undiagnosed illness 
claims when raised by the record, regardless of whether the 
Veteran and his representative have actually pursued such claims.  
The Board has therefore added potential undiagnosed illness 
claims to each issue listed on page 1.  

This case was remanded by the Board in July 2006 and again in 
June 2009 for development.  Because the recent VA examiner found 
no disability that might explain the Veteran's foot pains, and 
because the Veteran is a Persian Gulf War veteran, the claims 
must be remanded for development for undiagnosed illnesses.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service Connection for Bilateral Foot Pains, or Service 
Connection for Undiagnosed Illness Manifested by Bilateral Foot 
Pains

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms listed in this regulation provided that such disability 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 2011.  

For purposes of this regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin (3) 
headache (4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) (9) 
sleep disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss (13) 
menstrual disorders.  Supervening conditions, willful misconduct 
or affirmative evidence that the condition was not incurred 
during active military service in Southwest Asia will preclude 
payment of compensation under this section.  38 U.S.C.A. §§ 1113, 
1118 (West 2002); § 1117 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.317 (as revised by 75 Fed. Reg. 61995-97 (2010)).

The Veteran served in Southwest Asia in 1991 during the Persian 
Gulf War.  A November 1996 military examination report notes 
slight flattening of the arches, bilaterally.  In January 1998, a 
diagnosis of minimal osteoarthritis of the feet was offered.  A 
January 2004 military examination report notes bilateral moderate 
pes planus.  In May 2009, a VA nurse-practitioner linked 
"bilateral foot problems" to "his military experience."  In 
June 2009, the Board remanded the claim and requested that the 
feet be examined to determine the etiology of the foot pains. 

According to a March 2010 VA compensation examination report, all 
pertinent records were reviewed, including records of 
osteoarthritis and pes planus.  The examining physician noted 
that in the latter 1980s, prior to service in Southwest Asia, 
there was no foot complaint.  During the examination, the Veteran 
reported constant daily foot pains unrelieved by arch supports.  
Notwithstanding the osteoarthritis and pes planus shown earlier, 
the physician found the arches "present" and the current X-rays 
"unremarkable."  The examiner concluded that no foot disorder 
was shown.  No diagnosis was entered.  The Board finds the 
examination report competent, credible, and persuasive and 
concludes, therefore, that previously-diagnosed foot disorders 
have resolved.  

Because current bilateral foot pains have not been attributed to 
a known diagnosis, and because the Veteran is a Persian Gulf War 
veteran, VA must now consider the provisions for presumptive 
service connection for an undiagnosed illness manifested by 
bilateral foot pains.  Prior to the March 2010 compensation 
examination, such development did not appear necessary, as a 
diagnosis had been offered.  

While earlier-dated medical reports note pes planus and 
osteoarthritis, those conditions resolved, as the recent VA 
examination report makes it quite clear that neither pes planus 
nor osteoarthritis is currently present.  Thus, current foot 
pains cannot be associated with earlier foot pains caused by 
osteoarthritis or pes planus.  Because the recent VA examiner 
found the feet to be normal, except for unexplainable pain, the 
AMC must consider service connection for an undiagnosed illness 
manifested by bilateral foot pains.  

Service Connection for Chronic Bilateral Shoulder Pains, Low Back 
Pains, and Depression, or Service Connection for Undiagnosed 
Illnesses Manifested by Chronic Bilateral Shoulder Pains, Low 
Back Pains, and Depression

The Veteran has claimed that his foot pains have caused or 
aggravated the low back and that the low back has, in turn, 
caused or aggravated "aching shoulders."  Moreover, he claims 
that depression is secondary to these pains.  Because the issue 
of service connection for foot pains is remanded for development, 
these secondary service connection claims must also be remanded.  
VA's duty to assist includes obtaining a medical examination and 
opinion on the remaining service connection claims.  38 U.S.C.A. 
§ 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, service connection for undiagnosed illnesses is raised 
by the record, as the Veteran is a Persian Gulf War veteran.  If 
an examination for spine and shoulder pain and neuropsychological 
disorders yields symptoms for which a medical diagnosis cannot be 
attributed, then presumptive service connection for undiagnosed 
illness must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any 
pertinent VA and private medical reports 
not currently associated with the claims 
file.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should consider presumptive service 
connection for an undiagnosed illness 
manifested by bilateral foot pains.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for an 
examination of the shoulders and spine by 
an orthopedist (an M.D.).  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file, note that review in 
the report, elicit a history of relevant 
symptoms from the Veteran, examine his 
shoulders and spine, and offer a diagnosis, 
if forthcoming.  For any diagnosis offered, 
the examiner should address whether it is 
at least as likely as not (50 percent or 
greater possibility) that the disability is 
caused or aggravated by foot pains.  

The physician should set forth any shoulder 
or spine symptom that cannot be attributed 
to a known medical diagnosis or to the 
feet.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for a 
neuropsychological examination.  The claims 
file should be made available to the 
physician for review.  The physician is 
asked to review the claims file, note that 
review in the report, elicit a history of 
relevant symptoms from the Veteran, examine 
him, and offer a diagnosis, if forthcoming.  

If a neuropsychological diagnosis is 
forthcoming, the physician is asked to 
address whether it is at least as likely as 
not (50 percent or greater possibility) 
that depression or other diagnosed 
neuropsychological disorder arose during or 
stems from active military service.  If the 
answer to this question is "no", then the 
physician is asked to address whether it is 
at least as likely as not that the 
neuropsychological disorder was caused or 
aggravated by foot pains or other 
musculoskeletal pains.  

The physician should set forth any 
neuropsychological sign or symptom that 
cannot be attributed to a medical diagnosis 
or to foot or other musculoskeletal pains.  
The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

4.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the direct and 
secondary service connection claims.  The 
AMC must consider whether presumptive 
service connection due to an undiagnosed 
illness is appropriate for any symptom or 
symptoms of the spine and shoulders or 
neuropsychological symptom that cannot be 
attributed to a medical diagnosis.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


